Case 5:18-cv-00153-RWS-CMC Document 692 Filed 09/16/21 Page 1 of 7 PageID #: 25412




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                   TEXARKANA DIVISION

    TRAVELPASS GROUP, LLC, PARTNER          )
    FUSION, INC., and RESERVATION           )
    COUNTER, LLC,                           )
                                            )
                                            )
                                Plaintiffs, )
                                            )               Case No. 5:18-cv-00153-RWS-CMC
           v.                               )
                                            )
    CAESARS ENTERTAINMENT                   )
    CORPORATION, CHOICE HOTELS              )
    INTERNATIONAL, INC., HILTON             )
    DOMESTIC OPERATING COMPANY,             )
    INC., HYATT HOTELS CORPORATION,         )
    MARRIOTT INTERNATIONAL, INC., RED )
    ROOF INNS, INC., SIX CONTINENTS         )
    HOTELS, INC., and WYNDHAM HOTEL         )
    GROUP LLC,                              )
                                            )
                               Defendants. )

                 JOINT MOTION TO AMEND DOCKET CONTROL ORDER

          Plaintiffs and Defendant Marriott International, Inc. (collectively, the “Parties”)

   respectfully request a modification to the Court’s Tenth Amended DCO (see Dkt. 680). Under the

   Tenth Amended DCO, prior to the October 5, 2021 Pretrial Conference and October 25, 2021 Trial

   Date: (1) the deadline for the Parties to file a Joint Final Pretrial Order, Joint Proposed Jury

   Instructions, and Form of the Verdict is September 17, 2021 and (2) the deadline for the Parties to

   file Notices of Time Requested for voir dire, opening statements, direct and cross examinations,

   and closing arguments and to file pretrial objections is September 21, 2021. See Dkt. 680 at 2. The

   Parties have conferred and agree that these deadlines should be modestly delayed and consolidated

   into one joint deadline to allow the Parties time to further confer on these final pretrial matters and

   attempt to narrow any disputes. Specifically, the Parties respectfully request that the Court amend

   the DCO to have these two pretrial matters due to the Court on September 30, 2021. The Parties’




                                                     1
Case 5:18-cv-00153-RWS-CMC Document 692 Filed 09/16/21 Page 2 of 7 PageID #: 25413




   requested modification to the DCO will not affect the Pretrial Conference date or Trial Date, nor

   will it prevent the Parties or the Court from adequately preparing for the October 5, 2021 Pretrial

   Conference or the October 25, 2021 start of trial. A proposed Eleventh Amended Docket Control

   Order is attached for the Court’s convenience.

    Deadline               Proposed            Case Activity
                           Change
    3 DAYS after              Unchanged        Parties to file Motion to Seal Trial Exhibits, if they
    conclusion of                              wish to seal any highly confidential exhibits.
    Trial
                                               Proposed Findings of Fact and Conclusions of Law
                                               with citation to authority for issues tried to the bench.


                                               EXHIBITS: See Order below regarding exhibits.
    Trial Date                Unchanged        9:00 a.m. JURY SELECTION before Judge
                                               Robert W. Schroeder III, Texarkana, Texas, with
    October 25,                                trial immediately following.
    2021
                                               For planning purposes, parties shall be prepared to
    Court designated                           start the evidentiary phase of trial immediately
    date                                       following jury selection.
    – not flexible
    without good
    cause – Motion
    Required
    October 5, 2021           Unchanged        10:00 a.m. PRETRIAL CONFERENCE before
                                               Judge Caroline M. Craven, Texarkana, Texas.
    Court designated
    date                                       Lead trial counsel must attend the pretrial conference.
    – not flexible
    withoutgood
    cause – Motion
    Required
    September 24, 2021        Unchanged      File Responses to Motions in Limine.




                                                    2
Case 5:18-cv-00153-RWS-CMC Document 692 Filed 09/16/21 Page 3 of 7 PageID #: 25414




    September 21, 2021     September 30,     File a Notice of Time Requested for (1) voir dire, (2)
                               2021          opening statements, (3) direct and cross
                                             examinations, and (4) closing arguments.

                                             File pretrial objections.


    September 17, 2021     September 30,     File Joint Final Pretrial Order, Joint Proposed Jury
                               2021          Instructions with citation to authority and Form of
                                             the Verdict for jury trials.

                                             Parties shall use the pretrial order form on Judge
                                             Schroeder’s website.



             In the event that any of these dates fall on a weekend or Court holiday, the deadline is
      modified to be the next Court business day.

             The parties are directed to Local Rule CV-7(d), which provides in part that “[i]n
      the event a party fails to oppose a motion in the manner prescribed herein the Court will
      assume that the party has no opposition.”

             A party may request an oral hearing on a motion filed with the Court. Any such
      request shall be included in the text or in a footnote on the first page of the motion or any
      responsive pleading thereto. The Court does not hold telephonic hearings absent unusual
      circumstances.

                                        Other Limitations
      (a)    The following excuses will not warrant a continuance or justify a failure to comply
             with the discovery deadline:

             (i)     The fact that there are motions for summary judgment or motions to dismiss;
             (ii)    The fact that one or more of the attorneys is set for trial in another court on
                     the same day, unless the other setting was made prior to the date of this
                     order or was made as a special provision for the parties in the other case;
             (iii)   The failure to complete discovery prior to trial, unless the parties can
                     demonstrate that it was impossible to complete discovery despite their good
                     faith effort to do so.

      (b)    Amendments to the Docket Control Order (“DCO”): Any motion to alter any date
             on the DCO shall take the form of a motion to amend the DCO. The motion shall
             include a chart in the format of the DCO that lists all of the remaining dates in one
             column (as above) and the proposed changes to each date in an additional adjacent
             column (if there is no change for a date the proposed date column should remain
             blank or indicate that it is unchanged). The motion to amend the DCO shall also
             include a proposed DCO in traditional two-column format that incorporates the


                                                   3
Case 5:18-cv-00153-RWS-CMC Document 692 Filed 09/16/21 Page 4 of 7 PageID #: 25415




                requested changes and that also lists all remaining dates. In other words, the DCO
                in the proposed order should be complete such that one can clearly see all the
                remaining deadlines rather than needing to also refer to an earlier version of the
                DCO.

      (c)       Motions in Limine: Each side is limited to one (1) motion in limine addressing no
                more than ten (10) disputed issues. In addition, the parties may file a joint motion in
                limine addressing any agreed issues. The Court views motions in limine as
                appropriate for those things that, if mentioned in front of the jury before an
                evidentiary ruling can be made, would be so prejudicial that the Court could not
                alleviate the prejudice with an appropriate instruction. Rulings on motions in limine
                do not exclude evidence, but prohibit the party from offering the disputed testimony
                prior to obtaining an evidentiary ruling during trial.

      (d)       Exhibits: Each side is limited to designating 375 exhibits for trial absent a showing
                of good cause. The parties shall use the exhibit list sample form on Judge Schroeder’s
                website.

      (e)       Deposition Designations: Each side is limited to designating no more than ten (10)
                hours of deposition testimony for use at trial absent a showing of good cause. As trial
                approaches, if either side needs to designate more than ten (10) hours, the party may
                file a motion for leave and show good cause. All depositions to be read into evidence
                as part of the parties’ case-in-chief shall be EDITED so as to exclude all unnecessary,
                repetitious, and irrelevant testimony; ONLY those portions which are relevant to the
                issues in controversy shall be read into evidence.

      (f)       Witness Lists: The parties shall use the witness list sample form on Judge
                Schroeder’s website.

                ORDER REGARDING EXHIBITS, EXHIBIT LISTS AND WITNESS LISTS:
       A.       On the first day of trial, each party is required to have on hand the following:
                (1)    One copy of their respective original exhibits. Each exhibit shall be properly
                       labeled with the following information: Identified as either Plaintiff’s or
                       Defendant’s Exhibit, the Exhibit Number and the Case Number.
                (2)    Three (3) hard copies of their exhibit list and witness list. The Court’s
                       preferred format for Exhibit and Witness Lists are available on Judge
                       Schroeder’s website.
                (3)    One (1) copy of all exhibits on disk(s), USB Flash Drive(s), or portable hard
                       drive(s). This shall be tendered to the Courtroom Deputy at the beginning
                       of trial.

       B.       The parties shall follow the process below to admit exhibits.

            (1) On the first day of trial, each party shall tender a preadmitted list of exhibits it plans to
                admit into evidence. This list shall include all exhibits which are NOT objected to or
                to which the Court has already overruled an objection. To the extent there are exhibits


                                                       4
Case 5:18-cv-00153-RWS-CMC Document 692 Filed 09/16/21 Page 5 of 7 PageID #: 25416




             with outstanding objections for which the parties need a ruling from the Court, those
             exhibits should be separately included on the list and designated accordingly to reflect
             a pending objection. Parties shall entitle the list “[Plaintiff’s/Defendant’s] List of
             Preadmitted Exhibits.” If, during the course of the day’s testimony, a party wishes to
             offer an objected exhibit into evidence, the party may move for admission at the time
             it wishes to use that exhibit with a witness. The Court will then hear the opposing
             party’s objection and will rule on the objection at that time.

         (2) On each subsequent day of trial, the Court will commence by formally admitting all of
             the exhibits that were either unobjected to or allowed over objection and used during the
             previous day’s trial. The Court will ask for these exhibits to be read into the record and
             formally admitted into evidence at the beginning of that trial day. These will be the
             exhibits deemed admitted at trial. The parties shall keep a separate running list of all
             exhibits admitted throughout the course of trial.

         (3) At the conclusion of evidence, each party shall read into the record any exhibit that was
             used but not previously admitted during the course of trial and then tender its final list
             of every admitted exhibit, entitled “[Plaintiff’s/Defendant’s] Final List of All Admitted
             Exhibits.” To the extent there are exhibits that were not admitted during the course of
             trial, but for which there is agreement that they should be provided to the jury, the
             parties must inform the Court of those exhibits at the conclusion of evidence. The Court
             will then determine whether those exhibits will be allowed into the jury room for
             deliberations.
    C.   At the conclusion of evidence, each party shall be responsible for pulling those exhibits
         admitted at trial and shall tender those to the Courtroom Deputy, who will verify the
         exhibits and tender them to the jury for their deliberations. One representative from each
         side shall meet with the Courtroom Deputy to verify the exhibit list.
    D.   At the conclusion of trial, all boxes of exhibits shall be returned to the respective
         parties and the parties are instructed to remove these exhibits from the courtroom.

    E.   Within five business days of the conclusion of trial, each party shall submit to the
         Courtroom Deputy:
         (1)     A Final Exhibit List of Exhibits Admitted During Trial in Word format.
         (2)     CD(s) containing admitted unsealed trial exhibits in PDF format. If the Court
                 ordered any exhibits sealed during trial, the Sealed Exhibits shall be submitted
                 on a separate CD. If tangible or over-sized exhibits were admitted, such
                 exhibits shall be substituted with a photograph in PDF format.
         (3)     A disk containing the transcripts of Video Depositions played during trial,
                 along with a copy of the actual video deposition.




                                                   5
Case 5:18-cv-00153-RWS-CMC Document 692 Filed 09/16/21 Page 6 of 7 PageID #: 25417




    Dated: September 16, 2021                          Respectfully submitted,


    /s/ Christopher J. Schwegmann                      /s/ Jennifer H. Doan
    Christopher J. Schwegmann                          Jennifer H. Doan
    State Bar No. 24051315                             Texas Bar No. 08809050
    cschwegmann@lynnllp.com                            Cole A. Riddell
    Samuel B. Hardy, IV
    State Bar No. 24074360                             Texas Bar No. 24105423
    shardy@lynnllp.com                                 HALTOM & DOAN
    Christopher W. Patton                              6500 Summerhill Rd., Ste. 100
    State Bar No. 24083634                             Texarkana, Texas 75503
    cpatton@lynnllp.com                                Tel: (903) 255-1000
    Ruben A. Garcia                                    Fax: (903) 255-0800
    State Bar No. 24101787
    rgarcia@lynnllp.com                                jdoan@haltomdoan.com
    Cory C. Johnson                                    criddell@haltomdoan.com
    State Bar No. 24046162
    cjohnson@lynnllp.com                               Shari Ross Lahlou (pro hac vice)
    Rebecca L. Adams                                   Thomas J. Miller (pro hac vice)
    State Bar No. 24098255                             DECHERT LLP
    radams@lynnllp.com                                 1900 K Street NW
    Barira Munshi
    State Bar No. 24095924                             Washington, DC 20006
    bmunshi@lynnllp.com                                Tel: (202) 261-3300
    LYNN, PINKER, HURST &                              Fax: (202) 261-3333
    SCHWEGMANN, L.L.P.                                 shari.lahlou@dechert.com
    2100 Ross Avenue, Suite 2700                       thomas.miller@dechert.com
    Dallas, Texas 75201
    (214) 981-3800 Telephone                           Jeffrey L. Poston (pro hac vice)
    (214) 981-3839 Facsimile
                                                       David Ervin (pro hac vice)
    -and-                                              Britton Davis (pro hac vice)
                                                       CROWELL & MORING LLP
    Todd M. Schneider (pro hac vice)                   1001 Pennsylvania Ave., NW
    tschneider@schneiderwallace.com                    Washington, DC 20004
    Jason H. Kim (pro hac vice)                        Tel: (202) 624-2500
    jkim@schneiderwallace.com
    SCHNEIDER WALLACE COTTRELL                         Fax: (202) 628-5116
    KONECKY, L.L.P.                                    JPoston@crowell.com
    2000 Powell Street, Suite 1400                     DErvin@crowell.com
    Emeryville, California 94608                       BDavis@crowell.com
    (415) 421-7100 Telephone
    (415) 421-7105 Facsimile

    Attorneys for Plaintiffs
    TravelPass Group, LLC, Partner Fusion, Inc.,
    and Reservation Counter, LLC.




                                                   6
Case 5:18-cv-00153-RWS-CMC Document 692 Filed 09/16/21 Page 7 of 7 PageID #: 25418




                                                           Jordan L. Ludwig (pro hac vice)
                                                           CROWELL & MORING LLP
                                                           515 South Flower Street, Floor 40
                                                           Los Angeles, California 90071
                                                           Telephone: (213) 622-4750
                                                           JLudwig@crowell.com


                                                           Counsel for Defendant Marriott
                                                           International, Inc.


                                    CERTIFICATE OF SERVICE

          I hereby certify that on September 16, 2021, a true and correct copy of the foregoing was

   served via the Court’s electronic filing system upon all counsel of record.


                                                           /s/ Christopher J. Schwegmann
                                                           Christopher J. Schwegmann


                                CERTIFICATE OF CONFERENCE

          The Parties have conferred about this Motion and agree to all of the relief requested therein.

   Thus, the Parties have jointly filed this Motion.

                                                           /s/ Christopher J. Schwegmann
                                                           Christopher J. Schwegmann




                                                       7
